Citation Nr: 0603058	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  00-17 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease, left knee, prior to September 26, 
2003.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, left knee, since September 26, 
2003.

3.  Entitlement to a compensable rating for right Achilles 
tendonitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty and retired in May 1999 
with over 23 years of military duty. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which 
granted entitlement to service connection for the claims on 
appeal.  The veteran now disagrees with the disability 
ratings.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

As the statement of the case and supplemental statements of 
the case have indicated that all pertinent evidence has been 
considered, the Board can proceed with its review without 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Further, in an August 2005 rating decision, the RO increased 
the evaluation for the left knee disability to 20 percent.  
The United States Court of Appeals for Veterans Claims (the 
Veterans Claims Court) has held that a rating decision issued 
subsequent to a notice of disagreement which grants less than 
the maximum available rating does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also 
Corchado v. Derwinski, 1 Vet. App. 160 (1991).  

Consequently, as the veteran has not withdrawn the appeal, 
the issue of an evaluation above the current 20 percent for a 
left knee disability remains in appellate status. 

This case was remanded by the Board in October 2003 for 
further development and is now ready for disposition.


FINDINGS OF FACT

1.  Prior to September 2003, the veteran's left knee 
disability was manifested by subjective complaints of pain, 
weakness, swelling, and giving away; objective medical 
findings included full range of motion, no ankylosis, no 
recurrent subluxation, and no more than slight instability.

2.  A January 2003 MRI report reflected a moderate to large 
joint effusion, severe loss of cartilage in the lateral 
compartment, and a full thickness defect of the medial 
compartment.

3.  Since September 2003, the veteran's left knee disability 
has been manifested by subjective complaints of severe pain 
and weakness; objective medical findings include some 
limitation of motion, no ankylosis, and "slight" 
instability.

4.  X-ray evidence shows significant arthritis of the left 
knee. 

5.  By correspondence dated in April 2004 and May 2005, prior 
to the promulgation of a decision, the veteran requested a 
withdrawal of the issue of a compensable rating for right 
Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating of 20 percent, 
but no more, for degenerative joint disease, left knee, prior 
to September 26, 2003, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5258, 5259, 5260, 5261 (2005).

2.  The criteria for entitlement to a rating in excess of 20 
percent for degenerative joint disease, left knee, since 
September 26, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71, 4.71a, DCs 5256, 5257, 5258, 5259, 5260, 
5261 (2005).

3.  A separate schedular evaluation of 10 percent for 
arthritis of the left knee is warranted.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.59, 4.71, 
4.71a, DCs 5003-5010 (2005).

4.  The criteria for withdrawal of his Substantive Appeal by 
the veteran on the issue of entitlement to a compensable 
rating for right Achilles tendonitis have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2005) (as 
amended).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2005).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2005). 

Moreover, VA General Counsel, in a precedential opinion 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under DCs 
5003 and 5257.  The General Counsel stated that when a knee 
disorder was already rated under DC 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under DC 5260 (flexion 
limited to 60 degrees or less) or 5261 (extension limited to 
5 degrees or more) in order to obtain a separate rating for 
arthritis.  

The General Counsel subsequently held in VAOPGCPREC 9-98 that 
a separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59; see also 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  
Where additional disability is shown, a veteran rated under 
DC 5257 can also be compensated under DC 5003 and vice versa.

The veteran contends that he is entitled to a higher rating 
for his left knee disability because his condition is worse.  
The RO originally rated the veteran's left knee disability 
under 5003-5260.  Subsequently, he was granted a compensable 
rating under DC 5257.  The Board will also consider DCs 5003, 
5010, 5256, 5258, 5259, and 5261 for evaluating his knee 
impairment.

I.  Entitlement to a Rating in Excess of 10 Percent Prior to 
September 26, 2003

In order for the veteran to receive a rating higher than 10 
percent prior to September 2003 for his left knee disability, 
the objective medical evidence must show the following:

?	favorable ankylosis of the knee, in full extension or in 
slight flexion between 0 degrees and 10 degrees (30 
percent under DC 5256);
?	moderate recurrent subluxation or lateral instability 
(20 percent under DC 5257);
?	semilunar cartilage dislocation, with frequent episodes 
of locking, pain, and effusion (20 percent under DC 
5258);
?	limitations of flexion when flexion is limited to 30 
degrees (20 percent under DC 5260); or,
?	limitations of extension when extension is limited to 15 
degrees (20 percent under DC 5261).

After a careful review of the medical evidence of record, the 
Board finds that a 20 percent rating, but no more, is 
warranted prior to September 2003.  

In a January 2003 MRI report, the veteran was noted to have 
severe loss of cartilage in the lateral compartment, and a 
full thickness defect of the medial compartment, femoral 
weight bearing surface.  Evidence also reflected a moderate 
to large joint effusion.

Given the significance of the veteran's cartilage 
involvement, the size of the effusion shown on the MRI, and 
his on-going complaints of pain, the Board concludes that a 
20 percent rating, the highest available under DC 5258, is 
warranted.

However, the evidence does not support a rating higher than 
20 percent for the period prior to September 2003.  In order 
for the veteran to receive a rating higher than 20 percent 
for his left knee disability, the medical evidence must show 
any of the following:

?	ankylosis of the knee (DC 5256);
?	"severe" recurrent subluxation or lateral instability 
of the knee (DC 5257);
?	limitation of flexion of the leg to 15 degrees (DC 
5260); or
?	limitation of extension of the leg to 20 degrees (DC 
5261).

In this case, clinical findings do not disclose that the 
veteran has ankylosis of the left knee.  Ankylosis is defined 
as stiffening or fixation of a joint.  In the August 1999 VA 
examination, range of motion was "full."  As there is no 
fixation or stiffening of the left knee joint, the Board can 
find no basis under DC 5256 to grant the veteran a higher 
evaluation.  

Next, a higher rating may be available with severe recurrent 
subluxation or lateral instability under DC 5257.  While the 
veteran complained of pain, instability, popping, and 
decrease in muscular strength, the August 1999 examination 
revealed full range of motion, no swelling, and stability to 
valgus and varus testing.  Moreover, the Drawer sign was 
negative.  

In a July 2000 letter, the veteran's Air Force physician 
noted evidence of medial tenderness, diffuse crepitus, and 
anterior cruciate ligament laxity in the left knee.  He 
stressed that the veteran had extensive degenerative changes, 
especially for his age.  However, he did not quantify the 
level of laxity at that time and focused primarily on the 
veteran's level of arthritic changes.

Therefore, a higher rating would not be warranted under DC 
5257 prior to September 2003 because the medical evidence did 
not reflect objective findings of more than slight 
subluxation or lateral instability. 

Also, while a higher rating could be available under DCs 5260 
and 5261 (limitation of flexion/extension), the August 1999 
VA examination showed that the veteran's left knee range of 
motion was normal, which does not warrant a higher evaluation 
under either DC 5260 or DC 5261.  

In addition, the Air Force physician remarked that the 
veteran's range of motion was "decent."  A letter in 
support of the veteran's claim from an Air National Guard 
physician noted that the veteran's range of motion was 
"relatively normal."  Neither of these documents support a 
higher rating based on limitation of motion.

Specifically, a 30 percent rating requires that flexion be 
limited to 15 degrees and extension must be limited to 20 
degrees (the veteran's flexion and extension were 
anatomically normal at the time of the VA examination).  As 
such, there is no basis for a higher rating under DCs 5260 or 
5261.  

II.  Entitlement to a Rating in Excess of 20 Percent Since 
September 26, 2003

Similar to above, in order for the veteran to receive a 
rating higher than 20 percent for his left knee disability 
since September 2003, the medical evidence must show any of 
the following ankylosis of the knee (DC 5256), "severe" 
recurrent subluxation or lateral instability of the knee (DC 
5257), limitation of flexion of the leg to 15 degrees (DC 
5260), or limitation of extension of the leg to 20 degrees 
(DC 5261).  After a review of the evidence, the Board 
concludes that the evidence does not support a higher rating 
at this time.

First, as above, clinical findings do not disclose that the 
veteran has ankylosis of the left knee.  In a March 2004 VA 
examination, the examiner specifically noted that "there was 
no ankylosis."  Moreover, flexion/extension was reported 
from 0 to 100 degrees with pain (0 to 140 degrees is 
anatomically normal).  While some limitation of motion is 
shown, there is no fixation or stiffening of the knee joint 
as evidenced by the level of range of motion.  Therefore, the 
Board can find no basis under DC 5256 to grant the veteran a 
higher than 20 percent evaluation based on ankylosis.  

Next, the evidence reflects the presence of no more than 
"moderate" recurrent subluxation or lateral instability.  
Specifically, the March 2004 VA examiner revealed that the 
veteran's left leg showed about a 5-degree valgus angulation 
and there was "some" laxity of another 3 to 5-degrees in 
the valgus direction with manipulation.  However, McMurray's 
and Lachman's tests were negative.  

The examiner noted that the medial and lateral collateral 
ligaments seemed to be stable even though there was a slight 
5-degree laxity.  The diagnoses included degenerative joint 
disease of the left knee with pain and limited range of 
motion and slight valgus laxity.  Given the examiner's 
characterization of the instability of the veteran's left 
knee as "slight," the Board finds that the evidence does 
not support the higher rating for "severe" subluxation or 
lateral instability as required by DC 5257. 

Next, a 20 percent rating is the highest available under DC 
5258 and a 10 percent rating is the highest available under 
DC 5259, regardless of the level of disability.  Therefore, 
there is no basis for higher ratings under either of these 
diagnostic codes.

While higher ratings could be available under DCs 5260 and 
5261 (limitation of flexion/extension), the veteran's left 
knee flexion/extension motion does not warrant a higher 
evaluation under either DC 5260 or DC 5261.  Specifically, a 
30 percent rating requires that flexion be limited to 15 
degrees, but the veteran was able to perform flexion up to 
100 degrees in the most recent VA examination.  

Next, in order to warrant a higher rating, extension must be 
limited to 20 degrees.  The veteran's extension was most 
recently reported at 0 degrees (anatomically normal).  Since 
a higher than 20 percent rating would require more severe 
limitation of motion, there is no basis for higher ratings 
under DCs 5260 or 5261.  

Notwithstanding the above, the Board finds that the evidence 
warrants a separate compensable rating for arthritis of the 
left knee for the entire time on appeal.  Of note, arthritis 
due to trauma under DC 5010 substantiated by X-ray findings 
is rated as degenerative arthritis under 5003.  

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
DC 5003.  

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
DC, a rating of 10 percent is warranted for each major joint 
or groups of joints affected by limitation of motion, to be 
combined, not added under DC 5003.

The Board notes that the August 1999 VA examiner reported a 
diagnosis of "significant degenerative joint disease, left 
knee, symptomatic."  The more recent VA examination report 
reflects a diagnosis of "degenerative joint disease of the 
left knee with pain and limited range of motion and slight 
valgus laxity."  Further, treatment records show on-going 
complaints of pain on motion.  

As noted above, VA General Counsel has held that a claimant 
who technically had full range of motion but the motion was 
inhibited by pain may be rated separately under DC 5003.  
Accordingly, a separate evaluation is warranted for left knee 
arthritis.  The rating for arthritis is based upon painful 
motion.  It is noted that in assigning this separate rating, 
the Board has contemplated the complaints of weakness and 
pain as described by the veteran.  

In reaching this conclusion, the Board notes that VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran's working or seeking 
work.  

Moreover, 38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  

Special consideration is given to factors affecting function 
in joint disabilities under 38 C.F.R. § 4.45.  These 
requirements for the consideration of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete or inaccurate report and to enable the VA to make 
a more precise evaluation of the level of disability and any 
changes in the condition.  

The Board has considered these provisions, taking into 
consideration the objective findings as well as the 
subjective statements of the veteran, and finds that a rating 
of 10 percent for arthritis of the left knee is appropriate 
at this time.  The Board finds that the rating contemplates 
the veteran's demonstrated complaints of pain and the 
limitation of motion and functional loss due to pain.  
However, even considering the standards outlined in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and the provisions of 38 
C.F.R. § 4.40 et seq., there is no basis on which to assign a 
higher rating at this time.

III.  Entitlement to a Compensable Rating for Right Achilles 
Tendonitis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2005).  Except 
for appeals withdrawn on the record at a hearing, appeal 
withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2005) 
(as amended by 68 Fed. Reg. 13235 (April 18, 2003)).  

By correspondence dated in April 2004 and May 2005, the 
veteran indicated his intent to withdraw the claim of a 
compensable evaluation for right Achilles tendonitis.  In 
April 2004, he wrote:

I first would like to vacate my claim for 
any disability for my right Achilles 
tendon.  Though I was experiencing pain 
from a sports related injury up until 
late 2000, that is no longer the case, 
therefore I am withdrawing my claim.

As the veteran has withdrawn the appeal as to this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in March 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in March 2004 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
August 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the August 2005 SSOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in August 1999 and 
March 2004.  Further, multiple private medical opinions have 
been considered.  The available medical evidence is 
sufficient for adequate determinations.  Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.


ORDER

Entitlement to a rating of 20 percent, but no more, for 
degenerative joint disease, left knee, prior to September 26, 
2003, is granted, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a rating in excess of 20 percent for 
degenerative joint disease, left knee, since September 26, 
2003, is denied.

A separate 10 percent evaluation for arthritis of the left 
knee is granted, subject to the law and regulations governing 
the payment of monetary benefits.

The claim for entitlement to a compensable rating for right 
Achilles tendonitis is dismissed without prejudice.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


